20-3353
     Reyes Hercules v. Garland
                                                                                Reid, IJ
                                                                           A205 487 165
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSEPH F. BIANCO,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _________________________________________
12
13   OSCAR MISAEL REYES HERCULES,
14            Petitioner,
15
16                     v.                                        20-3353
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _________________________________________
22
23   FOR PETITIONER:                    Perham Makabi, Esq., Kew Gardens,
24                                      NY.
25
26   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
27                                      Attorney General; John S. Hogan,
28                                      Assistant Director; Lindsay
29                                      Corliss, Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of an Immigration Judge (“IJ”), it is hereby ORDERED,

 3   ADJUDGED,    AND       DECREED    that       the   petition   for     review   is

 4   DISMISSED for lack of jurisdiction.

 5       Petitioner Oscar Misael Reyes Hercules, a native and

 6   citizen of Honduras, seeks review of a September 21, 2020,

 7   decision of an IJ concurring with the Department of Homeland

 8   Security’s finding that Reyes Hercules did not establish a

 9   reasonable fear of persecution or torture.                       In re Oscar

10   Misael Reyes Hercules, No. A205 487 165 (Immig. Ct. N.Y. City

11   Sept. 21, 2020).        We assume the parties’ familiarity with the

12   underlying facts and procedural history.

13       Although       neither       Reyes   Hercules      nor    the     Government

14   challenges       our    jurisdiction,          “federal      courts    have    an

15   independent obligation to ensure that they do not exceed the

16   scope of their jurisdiction, and therefore they must raise

17   and decide jurisdictional questions that the parties either

18   overlook    or    elect    not     to    press.”       Bhaktibhai-Patel        v.

19   Garland, No. 19-2565, --- F.4th ---, 2022 WL 1230819, at *4

20   (2d Cir. Apr. 27, 2022).                We have jurisdiction to review

21   petitions for review filed within 30 days of a “final order

22   of removal.”       8 U.S.C. § 1252(a)(1), (b)(1).

                                              2
 1        We lack jurisdiction here.        Reyes   Hercules’s    October

 2   2020 petition for review is not timely from the IJ’s 2012

 3   removal order or the Department of Homeland Security’s August

 4   2020 reinstatement of that order.       See 8 U.S.C. § 1252(b)(1);

 5   Bhaktibhai-Patel, 2022 WL 1230819, at *7-8; see also Luna v.

 6   Holder, 637 F.3d 85, 92 (2d Cir. 2011) (“Th[e] 30–day filing

 7   requirement is jurisdictional and is not subject to equitable

 8   tolling.” (quotation marks omitted)).           A reasonable fear

 9   determination in withholding-only proceedings, such as the

10   IJ’s order challenged here, does not constitute a final order

11   of removal because it does “not determine whether the alien

12   is   deportable   or    order[]    deportation,”   or   “affect   the

13   validity     of   any   determination     regarding     an   alien’s

14   deportability or deportation.”          Bhaktibhai-Patel, 2022 WL

15   1230819, at *7 (quotation marks omitted).

16        For the foregoing reasons, the petition for review is

17   DISMISSED.    All pending motions and applications are DENIED

18   and stays VACATED.

19                                     FOR THE COURT:
20                                     Catherine O’Hagan Wolfe,
21                                     Clerk of Court




                                        3